FILED
                             NOT FOR PUBLICATION                            JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARIUS WILFAN REYNALD,                           No. 09-71413

               Petitioner,                       Agency No. A079-535-780

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Darius Wilfan Reynald, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion, Najmabadi v. Holder, 597 F.3d 983, 987 (9th Cir.

2010), and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Reynald’s motion to reopen

as untimely where it was filed over three years after the BIA’s final order, see

8 C.F.R. § 1003.2(c)(2), and Reynald failed to establish changed circumstances in

Indonesia to qualify for the regulatory exception to the time limitation, see

8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987 (evidence submitted with

motion to reopen must be qualitatively different from the evidence presented at the

original hearing); He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007) (change in

personal circumstances does not establish changed circumstances in country of

nationality).

      We lack jurisdiction to review Reynald’s contention that intervening case

law established changed circumstances, because he failed to exhaust this claim in

his motion to reopen. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-71413